DETAILED ACTION
	This office action is in response to the amendment filed on April 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of Applicant’s Remarks, filed 04/23/2021, with respect to claims 1-18 have been fully considered and are persuasive.  
Therefore, the rejections of claims 1-18 under 35 U.S.C. § 103 have been withdrawn. 

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a three-phase induction motor comprises:
the secondary conductor has a polygonal cross-sectional shape having six or more angles that is different from the cross-sectional shape of the rotor slot, and both end portions of an outer-circumference-side edge surface of the secondary conductor are rounded, a portion of the outer-circumference-side edge surface other than the both end portions makes no contact with the rotor, the both end portions make surface contact with a tapered portion formed on an outer circumference side of the rotor slot, and when the secondary conductor is inserted in the rotor slot, a slot 
Dependent claims 2-5 and 8-18 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Regarding independent claim 6, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a secondary conductor for use in a three-phase induction motor comprises:
wherein the secondary conductor has a polygonal cross-sectional shape having six or more angles that is different from the cross-sectional shape of the rotor slot, and both end portions of an outer-circumference-side edge surface of the secondary conductor are rounded, a portion of the outer-circumference-side edge surface other than the both end portions makes no contact with the rotor, the both end portions make surface contact with a tapered portion formed on an outer circumference side of the rotor slot, and when the secondary conductor is inserted in the rotor slot, a slot opening portion is placed on an outer circumferential surface side of the rotor slot and a gap is formed between the slot opening portion and the outer-circumference-side edge surface.
Dependent claim 7 is considered to be allowable by virtue of its dependency on independent claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838